





Exhibit 10.1



















Agreement and Plan of Merger










dated as of










July 16, 2012










among










Cellteck, Inc.,

a Nevada corporation,




Eos Merger Sub,

a Delaware Corporation




and







Eos Petro, Inc.,

a Delaware corporation














--------------------------------------------------------------------------------







AGREEMENT AND PLAN OF MERGER







This AGREEMENT AND PLAN OF MERGER (the “Agreement”) is dated as of July 16, 2012
(the “Execution Date”) among Cellteck, Inc., a Nevada corporation (“Parent”),
Eos Merger Sub, a Delaware corporation wholly owned by Parent (“Sub”), and Eos
Petro, Inc., a Delaware corporation (the “Company”).




Recitals




A.  The Company has acquired, is developing and intends to further acquire and
develop certain oil and gas properties (the “Opportunity”).




B.  The Boards of Directors of Parent, Sub and the Company have each determined
that it is advisable and in the best interests of their respective shareholders
to consummate, and have approved, the business combination transaction provided
for herein that constitutes a tax-free transaction meeting the requirements of
Section 368(a) of the United States Internal Revenue Code of 1986, as amended
(the “Code”), in which Sub would merge with and into the Company and the Company
would become a wholly-owned subsidiary of Parent (the “Merger”).




C.  Parent, Sub, and the Company desire to make certain representations,
warranties and agreements in connection with the Merger and also to prescribe
various conditions to the Merger.




Agreement




NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and certain other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto covenant
and agree as follows:




Section 1.  The Merger.  




1.1  The Merger.  At the Effective Time (as defined in Section 1.2), upon the
terms and subject to the conditions of this Agreement, Sub shall be merged with
and into the Company in accordance with Subchapter IX of the Delaware General
Corporation Law (the “DGCL”).  The Company shall be the surviving corporation in
the Merger (the “Surviving Corporation”).  Sub and the Company are sometimes
referred to herein as the “Constituent Corporations.”  As a result of the
Merger, the outstanding shares of capital stock of the Constituent Corporations
shall be converted or cancelled in the manner provided in Section 2.




1.2  Effective Time.  At the Closing (as defined in Section 1.3), a certificate
of merger (the “Certificate of Merger”) shall be duly prepared and executed by
the Surviving Corporation and thereafter delivered to the Secretary of State of
the State of Delaware (the “Secretary of State”) for filing, as provided in
Section 251 and 103 of the DGCL, on, or as soon as practicable after, the
Closing Date (as defined in Section 1.3).  The Merger shall become effective at
the time of the filing of the Certificate of Merger with the Secretary of State
(the date and time of such filing being referred to herein as the “Effective
Time”).  




1.3  Closing.  The closing of the Merger (the “Closing”) will take place at the
offices of Company’s counsel, Baker & Hostetler LLP, 12100 Wilshire Boulevard,
15th Floor, Los Angeles, CA 90025, or at such other place as the parties hereto
mutually agree, on a date and at a time to be specified by the parties, which
shall in no event be later than 10:00 a.m., local time, on the first business
day following (1) satisfaction of the conditions set forth in Sections 5.2 and
6.2, (2) expiration of any applicable waiting period for the Rule 14f-1
statement (including the mailing of such statement) required by Section 6.14,
provided that the other closing conditions set forth in Sections 5 and 6 have
been satisfied or, if permissible, waived in accordance with this Agreement, or
on such other date as the parties hereto mutually agree (the “Closing Date”).
 At the Closing there shall be delivered to Parent, Sub and the Company the
certificates and other documents and instruments required to be delivered under
Sections 5 and 6.




1.4  Certificate of Incorporation and Bylaws of the Surviving Corporation.  At
the Effective Time, (i) the Certificate of Incorporation of the Company as in
effect immediately prior to the Effective Time shall be the Certificate of
Incorporation of the Surviving Corporation until thereafter amended as provided
by law and such Certificate of Incorporation, and (ii) the Bylaws of the Company
as in effect immediately prior to the Effective Time shall be the Bylaws of the
Surviving Corporation until thereafter amended as provided by law, the
Certificate of Incorporation of the Surviving Corporation and such Bylaws.














--------------------------------------------------------------------------------










1.5  Directors and Officers of the Parent and the Surviving Corporation.  From
and after the Closing Date, the directors and officers of the Parent shall
consist of the directors and officers identified by the Company on Exhibit 1.5,
and the directors and officers of the Surviving Corporation shall consist of the
directors and officers identified by the Company on Exhibit 1.5, in each case,
until their successors shall have been duly elected or appointed and qualified
or until their earlier death, resignation or removal in accordance with the
Parent’s Articles of Incorporation and Bylaws and the Surviving Corporation’s
Certificate of Incorporation and Bylaws.




1.6  Effects of the Merger.  Subject to the foregoing, the effects of the Merger
shall be as provided in the applicable provisions of the DGCL.




1.7  Further Assurances.  Each party hereto will execute such further documents
and instruments and take such further actions as may reasonably be requested by
one or more of the others to consummate the Merger, to vest the Surviving
Corporation with full title to all assets, properties, rights, approvals,
immunities and franchises of either of the Constituent Corporations or to effect
the other purposes of this Agreement.  




Section 2.  Conversion of Shares.  




2.1  Conversion of Capital Stock.  At the Effective Time, by virtue of the
Merger and without any action on the part of the holder thereof:




(a)

Capital Stock of Sub.  Each issued and outstanding share of the common stock,
par value $.001 per share, of Sub (“Sub Common Stock”) shall be converted into
and become one fully paid and nonassessable share of common stock, par value
$.001 per share, of the Surviving Corporation (“Surviving Corporation Common
Stock”).  Each certificate representing outstanding shares of Sub Common Stock
shall at the Effective Time represent an equal number of shares of Surviving
Corporation Common Stock.




(b)

Cancellation of Treasury Stock and Stock Owned by Parent and Subsidiaries.  All
shares of common stock, par value $.001 per share, of the Company (“Company
Common Stock”) that are owned by the Company as treasury stock and any shares of
Company Common Stock owned by Parent, Sub or any other wholly-owned Subsidiary
(as hereinafter defined) of Parent shall be canceled and retired and shall cease
to exist and no stock of Parent or other consideration shall be delivered in
exchange therefor.  As used in this Agreement, “Subsidiary” means, with respect
to any party, any corporation or other organization, whether incorporated or
unincorporated, of which more than fifty percent (50%) of either the equity
interests in, or the voting control of, such corporation or other organization
is, directly or indirectly through Subsidiaries or otherwise, beneficially owned
by such party.




 (c)

Conversion of Company Preferred Stock.  Prior to the Effective Time, all shares
Series A Preferred Stock of the Company (the “Company Series A Preferred Stock”)
issued and outstanding shall be converted into 804,000 shares of Company Common
Stock so that, as of the Effective Time, no shares of Company Series A Preferred
Stock will be issued and outstanding. Such shares will then be exchanged for
shares of Parent’s Series B Preferred Stock as set forth in Section 2.1(d).




(d)

Exchange Ratio for Company Common Stock.  Each issued and outstanding share of
Company Common Stock (other than shares to be canceled in accordance with
Section 2. 1(b)) and other than Dissenting Shares (as defined in Section 2.1(e))
shall be converted into the right to receive one (1) (the “Conversion Number”)
fully paid and nonassessable share of Series B Preferred Stock, no par value, of
Parent (“Parent Series B Preferred Stock”). All such shares of Company Common
Stock shall no longer be outstanding and shall automatically be canceled and
retired and shall cease to exist, and each holder of a certificate representing
any such shares shall cease to have any rights with respect thereto, except the
right to receive the shares of Parent Series B Preferred Stock to be issued in
consideration therefor, upon the surrender of such certificate in accordance
with Section 2.2, without interest. From the Execution Date through the Closing,
Parent shall not pay any dividend in, subdivide, combine into a smaller number
of shares or issue by reclassification of its shares, any shares of common stock
of Parent (“Parent Common Stock”) or any shares of preferred stock of the Parent
unless such transaction is specifically contemplated and permitted by another
provision of this Agreement.





2







--------------------------------------------------------------------------------










 (e)

Dissenting Shares.  (i)  Notwithstanding any provision of this Agreement to the
contrary, each outstanding share of Company Common Stock the holder of which has
not voted in favor of the Merger, has perfected such holder’s right to an
appraisal of such holder’s shares in accordance with the applicable provisions
of the DGCL and has not effectively withdrawn or lost such right to appraisal (a
“Dissenting Share”), shall not be converted into or represent a right to receive
shares of Parent Series B Preferred Stock pursuant to Section 2.1(d), but the
holder thereof shall be entitled only to such rights as are granted by the
applicable provisions of the DGCL; provided, however, that any Dissenting Share
held by a person at the Effective Time who shall, after the Effective Time,
withdraw the demand for appraisal or lose the right of appraisal, in either case
pursuant to the DGCL, shall be deemed to be converted into, as of the Effective
Time, the right to receive shares of Parent Series B Preferred Stock pursuant to
Section 2.1(d).




(ii)  The Company shall give Parent (x) prompt notice of any written demands for
appraisal, withdrawals of demands for appraisal and any other instruments served
pursuant to the applicable provisions of the DGCL relating to the appraisal
process received by the Company and (y) the opportunity to direct all
negotiations and proceedings with respect to demands for appraisal under the
DGCL.  The Company will not voluntarily make any payment with respect to any
demands for appraisal and will not, except with the prior written consent of
Parent, settle or offer to settle any such demands.




2.2  Exchange of Certificates.




(a)

Exchange Agent.  On the Closing Date, Parent shall make available to such person
designated by the Company and reasonably acceptable to Parent (the “Exchange
Agent”), certificates representing the number of duly authorized shares of
Parent Series B Preferred Stock issuable in connection with the Merger, to be
held for the benefit of and distributed to the holders of Company Common Stock
in accordance with this Section.  The Exchange Agent shall agree to hold such
shares of Parent Series B Preferred Stock (such shares of Parent Series B
Preferred Stock being referred to herein as the “Exchange Fund”) for delivery as
contemplated by this Section and upon such additional terms as may be agreed
upon by the Exchange Agent, the Company and Parent.  




(b)

Exchange Procedures.  As soon as reasonably practicable after the Effective Time
and subject to the surrender provisions of this Section 2.2(b), the Exchange
Agent shall deliver to each holder of record of a certificate or certificates
which immediately prior to the Effective Time represented outstanding shares of
Company Common Stock (the “Certificates”) whose shares are converted pursuant to
Section 2.1(c) into the right to receive shares of Parent Series B Preferred
Stock a certificate representing that number of shares of Parent Series B
Preferred Stock which such holder has the right to receive pursuant to the
provisions of this Section 2.  Upon surrender of a Certificate for cancellation
to the Exchange Agent, together with such endorsements for transfer duly
executed and completed, the holder of such Certificate shall be entitled to
receive in exchange therefor a certificate representing that number of shares of
Parent Series B Preferred Stock which such holder has the right to receive
pursuant to the provisions of this Section 2, and the Certificate so surrendered
shall forthwith be canceled.  In no event shall the holder of any Certificate be
entitled to receive interest on any property to be received in the Merger.  In
the event of a transfer of ownership of Company Common Stock which is not
registered in the transfer records of the Company, a certificate representing
that number of whole shares of Parent Series B Preferred Stock may be issued to
a transferee if the Certificate representing such Company Common Stock is
presented to the Exchange Agent accompanied by all documents required to
evidence and effect such transfer and by evidence that any applicable stock
transfer taxes have been paid.  Until surrendered as contemplated by this
Section 2.2(b), each Certificate shall be deemed at any time after the Effective
Time for all corporate purposes of Parent, except as limited by paragraph (c)
below, to represent ownership of the number of shares of Parent Series B
Preferred Stock into which the number of shares of Company Common Stock shown
thereon have been converted as contemplated by this Section 2.





3







--------------------------------------------------------------------------------










 (c)

Distributions with Respect to Unexchanged Shares.  No dividends or other
distributions declared or made after the Effective Time with respect to Parent
Series B Preferred Stock with a record date on or after the Effective Time shall
be paid to the holder of any unsurrendered Certificate with respect to the
shares of Parent Series B Preferred Stock represented thereby until the holder
of record of such Certificate shall surrender such Certificate in accordance
with this Section.  Subject to the effect of applicable laws, following
surrender of any such Certificate, there shall be paid to the record holder of
the certificates representing shares of Parent Series B Preferred Stock issued
in exchange therefor, without interest, (i) at the time of such surrender, the
amount of dividends or other distributions, if any, with a record date on or
after the Effective Time which theretofore became payable, but which were not
paid by reason of the immediately preceding sentence, with respect to such whole
shares of Parent Series B Preferred Stock, and (ii) at the appropriate payment
date, the amount of dividends or other distributions with a record date on or
after the Effective Time but prior to surrender and a payment date subsequent to
surrender payable with respect to such whole shares of Parent Series B Preferred
Stock.




(d)

No Further Ownership Rights in Company Common Stock.  All shares of Parent
Series B Preferred Stock issued upon the surrender for exchange of Certificates
in accordance with the terms hereof (including any cash paid pursuant to Section
2.2(e)) shall be deemed to have been issued at the Effective Time in full
satisfaction of all rights pertaining to the shares of Company Common Stock
represented thereby, subject, however, to the Surviving Corporation’s obligation
to pay any dividends which may have been declared by the Company on such shares
of Company Common Stock in accordance with the terms of this Agreement and which
remained unpaid at the Effective Time.  From and after the Effective Time, the
stock transfer books of the Company shall be closed and there shall be no
further registration of transfers on the stock transfer books of the Surviving
Corporation of the shares of Company Common Stock which were outstanding
immediately prior to the Effective Time.  If, after the Effective Time,
Certificates are presented to the Surviving Corporation for any reason, they
shall be canceled and exchanged as provided in this Section.




(e)

Fractional Shares.  Parent may issue certificates or scrip representing
fractional shares of Parent Common Stock to be issued in the Merger upon the
surrender for exchange of Certificates.  




(f)

Termination of Exchange Fund.  Any portion of the Exchange Fund which still
remains undistributed to the shareholders of the Company on the three (3) month
anniversary of the Effective Time shall be delivered to the Surviving
Corporation, upon demand, and any shareholders of the Company who have not
theretofore complied with this Section 2 shall thereafter look only to the
Surviving Corporation (subject to abandoned property, escheat and other similar
laws) as general creditors for payment of their claim for Parent Series B
Preferred Stock, any cash in lieu of fractional shares of Parent Series B
Preferred Stock and any dividends or distributions with respect to Parent Series
B Preferred Stock.  Neither Parent nor the Surviving Corporation shall be liable
to any holder of shares of Company Common Stock for shares of Parent Series B
Preferred Stock (or dividends or distributions with respect thereto) or cash
payable in respect of fractional share interests delivered to a public official
pursuant to any applicable abandoned property, escheat or similar law.




2.3  Company Stock Options.




(a)

Conversion of Stock Options. All outstanding Company stock options or other
rights to acquire Company common stock (including all commitments to grant stock
options, as listed on Schedule 3.6), whether or not then exercisable or vested
(each, a “Company Stock Option” and collectively, the “Company Stock Options”),
granted under the Company’s plans, agreements and arrangements providing for
equity-based compensation to directors, employees, consultants or independent
contractors of the Company or its subsidiaries (collectively, the “Company Stock
Plans”) shall cease to represent, as of the Effective Time, a right to acquire
shares of Company Common Stock or any other security of the Company and shall be
converted, in settlement and cancellation thereof, only into the right to
receive (upon payment of any exercise price or other required consideration) the
number of shares of Parent Common Stock equal to the product of (x) the amount
of shares of Company’s Common Stock the holder was entitled to receive upon
exercise of the unexercised portion of the Company Stock Options and (y) 800,
and from and after the Effective Time, except as provided in this Section 2.3,
such holder shall not have any rights or benefits under any Company Stock Plan
or Company Stock Option (or any grant or award letter or agreement issued in
respect thereof) to acquire any securities of the Company, Parent, the Surviving
Corporation or any subsidiary of Parent.





4







--------------------------------------------------------------------------------










 (b)

Cancellation of Plans. Effective as of the Effective Time, the Company Stock
Plans shall terminate, and all rights under any provision of the Company Stock
Plans providing for the issuance or grant of any other interest with respect to
the capital stock or other equity interests of the Company shall be cancelled,
without any liability on the part of the Company (except as otherwise expressly
provided in this Agreement).




2.4  Company Warrants. At the Effective Time, the Parent shall duly execute and
deliver new warrants (the “Parent Warrants”) to the holders of all issued and
outstanding warrants (including all commitments to issue warrants, as listed on
Schedule 3.6) of the Company (the “Company Warrants”), so that the holders of
all Company Warrants shall have the right to receive, at a total purchase price
not to exceed that payable upon the exercise of the unexercised portion of the
Company Warrants, an amount of shares of Parent’s Common Stock equal to the
product of (x) the amount of shares of Company’s Common Stock the holder was
entitled to receive upon exercise of the unexercised portion of the Company
Warrants and (y) 800. Parent Warrants shall provide exercise and adjustment
provisions that are as nearly equivalent as may be practicable to the provisions
of the Company Warrants. At the Effective Time, the Company Warrants shall be
canceled and shall cease to exist, and no stock of Parent or any other
consideration shall be delivered in exchange therefor.




2.5  Parent Series A.  As soon as the actions required by Section 6.13 have been
completed, Parent shall effect the exchange of 100,000 shares of Parent Series B
Preferred Stock for all 40,000,000 outstanding shares of Parent’s Series A
Preferred Stock (the “Parent Series A Preferred Stock”).




Section 3.  Representations, Warranties and Covenants of the Company.  The
Company represents and warrants to, and covenants with, Parent and Sub that,
except as set forth in the corresponding section of the Company Disclosure
Schedule accompanying this Agreement:




3.1  Corporate Existence, Power and Authority.  The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation and has all requisite corporate power and
authority to conduct the Opportunity as now being conducted, and to own, lease
or otherwise hold its properties, to enter into this Agreement, and to carry out
the transactions contemplated by this Agreement.




3.2  Corporate Action.  The execution and delivery of this Agreement by the
Company and the consummation by the Company of the transactions contemplated by
this Agreement have been authorized by all requisite corporate action on the
part of the Company, except for approval by the Company’s stockholders.




3.3  Validity.  This Agreement constitutes the legal, valid and binding
obligation of the Company enforceable in accordance with its terms except as
enforcement may be limited by bankruptcy, reorganization, insolvency, moratorium
or other similar laws presently or hereafter in effect affecting the enforcement
of creditors’ rights generally and subject to general principles of equity.




3.4  Qualification as a Foreign Corporation.  The Company is duly qualified and
in good standing as a foreign corporation and licensed to conduct the
Opportunity as now being conducted in each jurisdiction in which the Company is
required to be qualified to conduct the Opportunity, except where failure to be
so qualified, in good standing and licensed would have no material and adverse
impact on the ownership of its assets and properties or the conduct of the
Opportunity.

 

3.5  Conflict with Other Instruments.  Neither the execution and delivery of
this Agreement by the Company nor the consummation by the Company of the
transactions contemplated in this Agreement will (i) conflict with, or result in
a breach of, the terms, conditions or provisions of, or constitute a default (or
an event which with notice or lapse of time or both would become a default)
under, or result in the creation of a lien or encumbrance on, or cause the
triggering of a “due on sale” clause or similar restriction or provision
affecting, any of its assets or properties pursuant to (A) the articles of
incorporation or bylaws of the Company or (B) any material indenture, mortgage,
lease, agreement or other instrument to which the Company is a party or by which
it, or any of its assets or properties, may be bound or affected, or (ii)
violate any provision of law, statute, rule or regulation to which the Company
is subject or by which it or its properties are bound except where such
violation would have no material and adverse impact on the ownership of its
assets or properties or the conduct of the Opportunity.





5







--------------------------------------------------------------------------------










3.6  Capitalization.  The authorized capital stock of the Company consists of
100,000,000 shares of common stock, par value $.001 per share and 10,000,000
shares of preferred stock, par value $.001 per share , of which 1,000 shares had
been designated as Series A Preferred Stock (the “Company Series A Preferred
Stock”) .  As of the Execution Date, there are (i) 37,176,044 shares of common
stock of the Company issued and outstanding, and (ii) 268 shares of Company
Series A Preferred Stock issued and outstanding.  Prior to or simultaneously
with the Effective Time, all shares of Company Series A Preferred Stock issued
and outstanding will be converted into 804,000 shares of common stock of the
Company, so that, as of the Effective Time, no shares of Company Series A
Preferred Stock will be issued and outstanding and all of the issued and
outstanding shares of the Company’s common stock will have been duly authorized
and validly issued and will be fully paid and nonassessable and free of
preemptive rights, totaling 37,980,044 shares of common stock .  To the
Company’s knowledge, there are no voting trusts, shareholder agreements or other
voting arrangements, capacities, charges, liens or encumbrances on any shares of
the Company s tock that have been entered into by the Company Shareholders.
 Except as set forth on Schedule 3.6, there is no outstanding subscription,
contract, convertible or exchangeable security, option, warrant, call or other
right obligating the Company to issue, sell, exchange, or otherwise dispose of,
or to purchase, redeem or otherwise acquire, shares of, or securities
convertible into or exchangeable for, capital stock of the Company.




3.7  Material Contracts.  The Company has furnished or made available to Parent
accurate and complete copies or detailed descriptions of the Company Material
Contracts applicable to the Company including the Patents, Licenses and Permits.
 With respect to any the Company Material Contract, the Company is not aware of
any existing breach, default or event of default by the Company, or event that
with notice or lapse of time or both would constitute a breach, default or event
of default by the Company, other than breaches, defaults or events of default
that would not have a material adverse effect on the business, assets or
prospects of the Company (a “Company Material Adverse Effect”), nor does the
Company know of, and the Company has not received notice of, or made a claim
with respect to, any breach or default by any other party thereto that would,
severally or in the aggregate, have a Company Material Adverse Effect.  As used
herein, the term “Company Material Contracts” shall mean all (i) employee
benefit plans, share option schemes or agreements and employment, consulting or
similar contracts, (ii) contracts that involve remaining aggregate payments by
the Company in excess of $10,000 or which have a remaining term in excess of two
years, (iii) insurance policies, and (iv) all contracts that would, if
terminated, have a Company Material Adverse Effect.




3.8  Assets; Title to Assets.  The assets or properties of the Company consist
principally of the items described in Schedule 3.8 (the “Principal Assets”).
 The Company has good and marketable title to the Principal Assets, free and
clear of all mortgages, liens, claims or encumbrances of any kind or any
conditional sale agreement or other title retention agreement.




3.9  Litigation, Etc.  There are no actions, suits, claims investigations ,
arbitrations or proceedings pending in any court or by or before any
governmental agency to which the Company is a party or otherwise affecting the
Principal Assets or the Opportunity as now or heretofore conducted by the
Company, and, to the best of the Company’s knowledge, after due inquiry, there
is no action, suit, claim, investigation, proceeding, grievance or controversy
threatened against the Company with regard to or affecting the Principal Assets
or the Opportunity as now or heretofore conducted by it.  There is no action,
suit, claim, investigation or proceeding known to the Company, after due
inquiry, which is pending or threatened which questions the validity or
propriety of this Agreement or any action taken or to be taken by the Company in
connection with this Agreement.   T he Company is not subject to any judicial
injunction or mandate or any quasi-judicial order or quasi-judicial restriction
directed to or against it as a result of its ownership of the Principal Assets
or its conduct of the Opportunity as now or heretofore conducted by it and no
governmental agency has at any time challenged or questioned in writing, or
commenced or given notice of intention to commence any investigation relating
to, the legal right of the Company to conduct the Opportunity or any part
thereof as now or heretofore conducted by it, so as to materially and adversely
affect the ownership and use of the Principal Assets.




3.10  Compliance with Laws, Etc.  The Company has complied with all laws and
regulations of any applicable jurisdiction with which it is or was required to
comply in connection with its ownership of the Principal Assets and its conduct
of the Opportunity, the enforcement of which would have a material and adverse
effect on the ownership of the Principal Assets or the conduct of the
Opportunity.  The Company has all permits and permissions of governments,
governmental authorities and quasi-governmental authorities necessary to own the
Principal Assets and to conduct the Opportunity as now conducted, except where
failure to have such permits and permissions would have no material and adverse
effect on the ownership of the Principal Assets or the conduct of the
Opportunity.




3.11  Governmental Approvals.  No authorization, consent or approval or other
order or action of or filing or registration with any court, administrative
agency, or other governmental or regulatory body or authority is required for
the execution and delivery by the Company of this Agreement or the Company’s
consummation of the transactions contemplated hereby.





6







--------------------------------------------------------------------------------










3.12  Hazardous Waste.  To the best of the Company’s knowledge, neither the
Company nor any previous owner, tenant, occupant or user of any real property
now or previously owned or occupied by the Company (“Real Property”) used,
generated, manufactured, treated, handled, refined, processed, released,
discharged, stored or disposed of any Hazardous Materials (as hereinafter
defined) on, under, in or about the Real Property, or transported any Hazardous
Materials to or from the Real Property except in accordance with applicable
Hazardous Materials Law (as defined herein).  “Hazardous Materials,” as used
herein, refers to any flammable materials, explosives, radioactive materials,
asbestos, organic compounds known as polychlorinated biphenyls, chemicals now
known to cause cancer or reproductive toxicity, pollutants, contaminants,
hazardous wastes, toxic substances or related materials, including, without
limitation, any substance defined as or included in the definition of “hazardous
substances” under the Hazardous Materials Law.  Except for hydrocarbons intended
for extraction as part of the Opportunity, no underground tanks or underground
deposits of Hazardous Materials exist on, under, in or about the Real Property.




To the best of the Company’s knowledge, the Company has kept and maintained the
Real Property, including the groundwater on or under the Real Property, and
conducted the Opportunity in compliance with all applicable federal, state and
local laws, ordinances or regulations, now or previously in effect, relating to
environmental conditions, industrial hygiene or Hazardous Materials on, under,
in or about the Real Property including, without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, 42
U.S.C. Section 8601 et seq., the Resource Conservation and Recovery Act, 42
U.S.C. Section 6401 et seq., the Toxic Substances Control Act, 15 U.S.C.
Sections 2601 through 2629, the Safe Drinking Water Act, 42 U.S.C. Sections 300f
through 300j, and any similar State or local laws and ordinances and the
regulations now or previously adopted, published and/or promulgated pursuant
thereto (collectively, the “Hazardous Materials Laws”).




As of the date hereof, there are no (i) enforcement, clean-up, removal,
mitigation or other governmental or regulatory actions instituted, contemplated
or threatened pursuant to any Hazardous Materials Laws affecting the Real
Property, (ii) claims made or threatened by any third party against the Company
or the Real Property relating to damage, contribution, cost recovery,
compensation, loss or injury resulting from any Hazardous Materials (the matters
set forth in clauses (i) and (ii) above are hereinafter referred to as
“Hazardous Materials Claims”) nor (iii) any occurrence or condition on the Real
Property or adjoining or in the vicinity of the Real Property which could
subject the Company, the Parent or the Real Property to any restrictions on
ownership, occupancy, transferability or use of the Real Property under any
Hazardous Material Laws.




3.13  Patents, Licenses and Permits.  The Principal Assets constitute all
patents, licenses, permits, consents, approvals or authorizations of
governments, governmental authorities or quasi-governmental authorities (both
United States and foreign) currently owned or held by the Company in connection
with the Opportunity (the “Patents, Licenses and Permits”), and the Company is
the owner or exclusive licensee of each such Patent, License and Permit.  No
claims made by third parties with respect to any of the Patents, Licenses and
Permits are pending.  There are no decrees, licenses, sublicenses, agreements or
limitations now in effect relating to any of the Patents, Licenses and Permits
and there has been no notice to the Company that any Patent, License or Permit
infringes the rights of any third party or is being infringed by any third
party.




3.14  Trademarks, Tradenames, etc.  The Company does not own or use any
registered or unregistered copyrights, trademarks, tradenames, service marks,
service names, slogans or assumed names (nor are any of the same used or held
for use) in connection with the conduct of the Opportunity other than those
listed in Schedule 3.14 (the “Trademarks”), all of which are owned by the
Company.  No claims made by third parties with respect to any of the Trademarks
are pending.  There are no decrees, licenses, sublicenses, agreements or
limitations now in effect relating to any of the Trademarks and there has been
no notice to the Company that any Trademark infringes the rights of any third
party or is being infringed by any third party.




3.15  Books and Records, etc.  Prior to the Closing Date, the Company will make
available to Parent copies of all books and records in the Company’s possession
relating to the Opportunity and the Principal Assets, and on the Closing Date
the Company will deliver to Parent all such books and records in the Company’s
possession.





7







--------------------------------------------------------------------------------










3.16 Financial Statements. Schedule 3.16 contains a correct and complete copy of
(i) the audited consolidated balance sheet of the Company and its consolidated
Subsidiaries as at December 31, 2011, together with the Company’s audited
consolidated statement of operations and cash flows for the year ended December
31, 2011; and (ii) the unaudited consolidated balance sheet as at June30, 2012,
together with the Company’s unaudited consolidated statement of income and cash
flows for the six month period ended June 30, 2012 (collectively, the “Company
Financial Statements”).  The Financial Statements were prepared in accordance
with United States generally accepted accounting principles applied on a
consistent basis throughout the periods involved and fairly present in all
material respects the consolidated financial position and the consolidated
results of operations and cash flows of the Company and its consolidated
Subsidiaries, in each case as of the dates and for the periods referred to
therein, except as set forth in the notes thereto, and except that the unaudited
interim financial statements contained in the Financial Statements do not
include footnotes and are subject to normal, recurring year-end audit
adjustments.  For avoidance of doubt, the Company Financial Statements shall be
delivered prior to Closing as a closing condition, and not on the Execution
 Date.




The Company entered into a Purchase and Sale Agreement, dated June 6, 2011 (the
“Works Agreement”), with TEHI Illinois, LLC (“TEHI”), a copy of which has been
delivered to Parent.  Pursuant to the Works Agreement, the Company acquired
TEHI’s rights in and to a lease for The Works, a property located in the Albion
Consolidated Field in Edwards County, Illinois.  Since acquiring the rights to
The Works lease, the Company has spent $100,000 to reactivate some of the wells
located on The Works property.  During the year ended December 31, 2011, the
Company had revenues in excess of $31,000.00 and, during the six months ended
June 30, 2012, the Company had revenues in excess of $38,000.  As of June 30,
2012, the Company had liabilities not in excess of $1,500,000.00 (excluding
legal, accounting and other expenses relating to the transactions contemplated
by this Agreement).  As of June 30, 2012, the Company had assets of at least
$2,000,000.00




3.17  Absence of Certain Changes or Events.  Except as disclosed in the
Financial Statements, since June 30, 2012 there has been no material adverse
change in the condition, financial or otherwise, of the Opportunity or its
assets or properties, or in the prospects thereof or therefor , other than those
occurring as a result of general economic or financial conditions or other
developments which are not unique to Company but also generally affect other
persons who participate or are engaged in the line of business in which Company
participates.  Since June 30, 2012, none of its assets or properties or the
Opportunity has been adversely affected in any material way by, or sustained any
material loss, whether or not insured, as a result of any fire, flood, accident,
explosion, strike, labor disturbance, riot, act of God or the public enemy or
other calamity or casualty.  Except as previously disclosed to Parent in writing
pursuant to this Agreement and since June 30 , 2012, the Company (i) has not
become involved in any unresolved labor trouble or dispute which materially and
adversely affects the Opportunity, (ii) has not become a party to any collective
bargaining agreement, and (iii) has not suffered any liability, judgment, lien
or termination of contract or the imposition of any obligation, the effect of
which shall be materially adverse to the Opportunity or its assets or
properties.  Nothing has come to the attention of the President or Chief
Financial Officer of the Company which any of such persons believes will cause a
material adverse change in the prospects of the Opportunity.




3.18  Absence of Undisclosed Liabilities. Except for matters reflected or
reserved against the balance sheet for the period ended June 30, 2012, t he
Company and its Subsidiaries have no liabilities or obligations ( whether
absolute, accrued, contingent, fixed or otherwise, or whether due or to become
due) of any nature that would be required by generally accepted accounting
principles to be reflected on a consolidated balance sheet of the Company and
its consolidated Subsidiaries (including the notes thereto), except liabilities
or obligations (i) which were incurred in the ordinary course of business
consistent with past practice or in connection with the transactions
contemplated by this agreement and (ii) which do not have, and could not
reasonably be expected to have, a materially adverse impact on the ownership of
the Principal Assets or the conduct of the Opportunity.




3.19  Tax Returns and Tax Liabilities.  The Company has (i) filed all tax
returns required to be filed in any jurisdiction to which it is subject, (ii)
collected and timely paid over to the taxing authorities of each such
jurisdiction all taxes required to be collected by the Company from other
persons, such as sales taxes, payroll taxes, etc., (iii) either timely paid in
full all taxes due to be paid by it and all taxes claimed to be due and payable
from it by each such jurisdiction (except for any such taxes as are being
contested in good faith by appropriate proceedings), and any interest, additions
to tax and penalties with respect thereto, or provided adequate reserves for the
payment thereof, (iv) fully accrued on its books all taxes, and any interest,
additions to tax and penalties with respect thereto, for any period through the
Execution Date which are not yet due, including such as are being contested, and
(v) the amount of any reserves and accruals in respect of taxes is at least
equal to the net amount of all taxes and any interest, additions to tax,
penalties and deficiency assessments, payable or which in the future become
payable by the Company with respect to all periods up to and including the
Execution Date.  





8







--------------------------------------------------------------------------------










3.20  Officers and Employees.  Schedule 3.20 contains a list of the name of each
officer and each full-time employee of the Company employed in the Opportunity
at the Execution Date and such person’s position.  Since May 2, 2011 , there has
been no change of, or agreement to change, any terms of employment, including
without limitation, salary, wage rates or other compensation, of any officer or
employee of the Company employed in the Opportunity.  The Company will use its
commercially reasonable best efforts to induce all employees of the Company
employed in the Opportunity to continue their respective employment following
the Closing Date.  For each employee hired by the Company after January 1, 2011,
the Company has verified appropriate documents and has a verified and signed INS
Form I-9 for each such employee, if required.  All such forms are in the
Company’s possession and shall be turned over to Parent for each employee
accepting employment with Parent as of the Closing.  The Company has not
received any information that would lead it to believe that a material number of
the employees of the Company employed in the Opportunity will or may cease to be
employees of the Company, or will refuse offers of employment from Parent,
because of the consummation of the transactions contemplated by this Agreement.




3.21 Principal Assets Constitute the Opportunity, etc.  The Principal Assets
comprise all of the assets, property, rights and business owned by and employed
by the Company in connection with the Opportunity and will enable the Company to
operate the Opportunity in substantially the same manner after the Closing as it
is being conducted immediately before the Closing.  All of the physical assets
are serviceable for the purposes for which they are being used on the Execution
Date.




3.22  Material Information.  To the knowledge of the Company, neither the
Company Disclosure Schedules hereto nor any other written material provided by
the Company to Parent or its accountants, consultants, counsel or other advisers
in connection with the negotiation of this Agreement or the transactions
contemplated herein, as of their respective dates contained, nor does this
Agreement contain, any untrue statement of a material fact or omit to state a
material fact necessary to make information contained therein or herein not
misleading.  To the knowledge of the Company, there is no fact or condition
which the Company has not disclosed to Parent in writing which materially
adversely affects the condition, financial or otherwise, of the Principal Assets
or the Opportunity or the prospects thereof or therefor, or the ability of the
Company to perform any of its obligations under this Agreement.




3.23  No Other Agreements to Sell Assets or Equity Interests.  Other than
pursuant to or contemplated by this Agreement, the Company has no legal
obligation, absolute or contingent, to any person or firm to sell the
Opportunity or the Principal Assets relating to the Opportunity (other than
sales in the ordinary course of the Company’s business) or any equity interest
therein, or to effect any merger, consolidation or other reorganization of the
Company or to enter into any agreement with respect thereto.




3.24  Accredited Investor Status. As of the Execution Date and as of the
Effective Time, all Company shareholders are “accredited investors,” as that
term is defined in rule 501 of Regulation D promulgated under the Securities Act
of 1933, as amended (the “Securities Act”).




Section 4.  Representations and Warranties of Parent and Sub.  Parent and Sub
hereby represent and warrant to the Company that, except as set forth in the
corresponding section of the Parent Disclosure Schedule accompanying this
Agreement:




4.1  Corporate Existence, Power and Authority.  Each of Parent and Sub is a
corporation duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation and has all requisite corporate power
and authority to conduct its business as now being conducted, and to own, lease
or otherwise hold its properties, to enter into this Agreement, and to carry out
the transactions contemplated by this Agreement.




4.2  Corporate Action.  The execution and delivery of this Agreement by Parent
and Sub and the consummation by Parent and Sub of the transactions contemplated
by this Agreement have been authorized by all requisite corporate action on the
part of Parent and Sub.




4.3  Validity.  This Agreement constitutes the legal, valid and binding
obligation of each of Parent and Sub, enforceable in accordance with its terms
except as enforcement may be limited by bankruptcy, reorganization, insolvency,
moratorium or other similar laws presently or hereafter in effect affecting the
enforcement of creditors’ rights generally and subject to general principles of
equity.





9







--------------------------------------------------------------------------------










4.4  Qualification as a Foreign Corporation.  Each of Parent and Sub is duly
qualified and in good standing as a foreign corporation and licensed to conduct
its business as now being conducted in each jurisdiction in which Parent or Sub
is required to be qualified to conduct its business, except where failure to be
so qualified, in good standing and licensed would have no material and adverse
impact on the ownership of its assets and properties or the conduct of Parent’s
or Sub’s business as now conducted.  




4.5  Conflict with Other Instruments.  Neither the execution and delivery of
this Agreement by Parent or Sub nor the consummation by Parent or Sub of the
transactions contemplated in this Agreement will (i) conflict with, or result in
a breach of, the terms, conditions or provisions of, or constitute a default (or
an event which with notice or lapse of time or both would become a default)
under, or result in the creation of a lien or encumbrance on, or cause the
triggering of a “due on sale” clause or similar restriction or provision
affecting, any of its assets or properties pursuant to (A) the articles of
incorporation or bylaws of Parent or Sub or (B) any material indenture,
mortgage, lease, agreement or other instrument to which Parent or Sub is a party
or by which it, or any of its assets or properties, may be bound or affected, or
(ii) violate any provision of law, statute, rule or regulation to which Parent
or Sub is subject or by which it or its properties are bound except where such
violation would have no material and adverse impact on the ownership of its
assets or properties or the conduct of Parent’s or Sub’s business as now
conducted.




4.6  Capitalization.  




(a)

The authorized capital stock of Parent consists solely of 300,000,000 shares of
common stock, par value $.0001 per share, and 100,000,000 shares of preferred
stock, par value $.0001 per share, of which 40,000,000 shares have been
designated as Parent Series A Preferred Stock and 44,000,000 have been
designated as Parent Series B Preferred Stock (together with the Parent Series A
Preferred Stock, the “Parent Preferred Stock”).  As of the Execution Date, there
are 61,633,890 shares of Parent Common Stock and 40,000,000 shares of Parent
Series A Preferred Stock issued and outstanding and no shares of Parent Series B
Preferred Stock issued and outstanding.  Immediately prior to and as of the
Effective Time, there will be 61,633,890 shares of Parent Common Stock and
6,000,000 shares of Parent Series B Preferred Stock issued and outstanding.  All
of the issued and outstanding shares of Parent Common Stock and Parent Preferred
Stock are, and all shares reserved for issuance will be, upon issuance in
accordance with the terms specified in the instruments or agreements pursuant to
which they are issuable, duly authorized, validly issued, fully paid and
nonassessable.  Except as provided in this Agreement or as contemplated in the
Related Transactions, there is no outstanding subscription, contract,
convertible or exchangeable security, option, warrant, call or other right
obligating Parent to issue, sell, exchange, or otherwise dispose of, or to
purchase, redeem or otherwise acquire, shares of, or securities convertible into
or exchangeable for, capital stock of Parent.




(b)

To Parent’s knowledge, there are no voting trusts, shareholder agreements or
other voting arrangements , capacities, charges, liens or encumbrances on any
shares of Parent stock that have been entered into among the shareholders of
Parent.




(c)

The Parent Common Stock, upon issuance in accordance with the Merger as provided
in this Agreement, will be duly authorized, validly issued, fully paid and
nonassessable.




(d)

Except as contemplated in the Related Transactions, there are no outstanding
contractual obligations of Parent or any Subsidiary of Parent to repurchase,
redeem or otherwise acquire any shares of capital stock or any capital stock of
any Subsidiary of Parent or to provide funds to, or make any investment (in the
form of a loan, capital contribution or otherwise) in, any Subsidiary of Parent
or any other person.




(e)

Attached as Schedule 4.6 is the name of  (i) each person (including any group)
who is the beneficial owner of five percent (5%) or more of any class of
Parent’s voting securities, (ii) each of Parent’s directors and executive
officers, and a description of the beneficial ownership of such securities by
each such person,.  For purposes of this Agreement, “beneficial ownership” of a
security is determined in accordance with  Rule 13d-3 of the Securities Exchange
Act of 1934, as amended,




4.7  Governmental Approvals.  No authorization, consent or approval or other
order or action of or filing or registration with any court, administrative
agency, or other governmental or regulatory body or authority is required for
the execution and delivery by Parent or Sub of this Agreement or Parent’s or
Sub’s consummation of the transactions contemplated hereby.





10







--------------------------------------------------------------------------------










4.8 Assets; Title to Assets .  The assets or properties of the Parent consist
principally of the items described in Schedule 4.8 (the “ Parent Assets ”), and
the assets or properties of the Sub consist principally of the items described
in Schedule 4.8 (the “ Sub Assets ”). Parent has good and marketable title to
the Parent Assets, free and clear of all mortgages, liens, claims or
encumbrances of any kind or any conditional sale agreement or other title
retention agreement. Sub has good and marketable title to the Sub Assets, free
and clear of all mortgages, liens, claims or encumbrances of any kind or any
conditional sale agreement or other title retention agreement.




4.9  Litigation.  Except as disclosed in the Parent SEC Reports (as defined in
Section 4.11), (i) there are no actions, suits, claims investigations,
arbitrations or proceedings pending or, to the best knowledge of Parent , after
due inquiry , threatened against, relating to or affecting, nor to the best
knowledge of Parent , after due inquiry, are there any governmental or
regulatory authority investigations or audits pending or threatened against,
relating to or affecting, Parent or any of its Subsidiaries or any of their
respective assets and properties which, individually or in the aggregate, could
be reasonably expected to have a material adverse effect on Parent and its
Subsidiaries taken as a whole or on the ability of Parent or Sub to consummate
the transactions contemplated by this Agreement, and there are no facts or
circumstances known to Parent that could be reasonably expected to give rise to
any such action, suit, arbitration, proceeding, investigation or audit, and (ii)
neither Parent nor any of its Subsidiaries is subject to any order of any
governmental or regulatory authority which, individually or in the aggregate, is
having or could be reasonably expected to have a material adverse effect on
Parent and its Subsidiaries taken as a whole or on the ability of Parent or Sub
to consummate the transactions contemplated by this Agreement.




4.10  Compliance with Laws, etc.  Each of Parent and Sub has complied with all
laws and regulations of any applicable jurisdiction with which it is or was
required to comply, the enforcement of which could materially impair the ability
of Parent or Sub to perform its obligations under this Agreement.




4.11  SEC Reports and Financial Statements.  Parent delivered to the Company
prior to the Execution Date, and shall deliver to the Company through the
Closing Date, by direction to the SEC’s EDGAR website a true and complete copy
of each form, report, schedule, registration statement, definitive proxy
statement and other document (together with all amendments thereof and
supplements thereto) filed or to be filed by Parent or any of its Subsidiaries
with the SEC since December 31, 2008 (as such documents have since the time of
their filing been amended or supplemented, the “Parent SEC Reports”), which are
all the documents (other than preliminary material) that Parent and its
Subsidiaries were required to file with the SEC since such date.  As of their
respective dates, the Parent SEC Reports (i) complied as to form in all material
respects with the requirements of the Securities Act or the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), as the case may be, and (ii) did
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.  The audited consolidated financial statements and unaudited interim
consolidated financial statements (including, in each case, the notes, if any,
thereto) included in the Parent SEC Reports (the “Parent Financial Statements”)
complied as to form in all material respects with the published rules and
regulations of the SEC with respect thereto, were prepared in accordance with
generally accepted accounting principles applied on a consistent basis during
the periods involved (except as may be indicated therein or in the notes thereto
and except with respect to unaudited statements as permitted by Form 10-Q of the
SEC) and fairly present (subject, in the case of the unaudited interim financial
statements, to normal, recurring year-end audit adjustments which are not
expected to be, individually or in the aggregate, materially adverse to Parent
and its Subsidiaries taken as a whole) the consolidated financial position of
Parent and its consolidated Subsidiaries as at the respective dates thereof and
the consolidated results of their operations and cash flows for the respective
periods then ended.  Each Subsidiary of Parent is treated as a consolidated
Subsidiary of Parent in the Parent Financial Statements for all periods covered
thereby.  The Parent is not a “Shell Company” as defined in Rule 12b-2 of the
Securities Exchange Act of 1934.  At all times since at least August 21, 2008,
Parent has: (a) been engaged in the business of commercializing the Safe Cell
Tab product; (b) pursued a bona fide business strategy to market, sell and
distribute the Safe Cell Tab product on a worldwide basis through multiple
distribution partners; (c) had a continuing plan of operation that is and has
been carried out on a consistent basis; (d) acquired, held and disposed of its
assets in a manner that is and has been consistent with its plan of operation;
(e) operated continuously and without material interruption or disruption with
respect to the Safe Cell Tab business; (f) has made sales of the Safe Cell Tab
product; and (g) has generated revenues and made expenditures in connection its
operating activities.




4.12  Absence of Certain Changes or Events.  Except as disclosed in the Parent
SEC Reports, (a) since March 31, 2012, there has not been any change, event or
development having, or that could be reasonably expected to have, individually
or in the aggregate, a material adverse effect on Parent and its Subsidiaries
taken as a whole, other than those occurring as a result of general economic or
financial conditions or other developments which are not unique to Parent and
its Subsidiaries but also generally affect other persons who participate or are
engaged in the lines of business in which Parent and its Subsidiaries
participate or are engaged and (b) between such date and the Execution Date
Parent and its Subsidiaries have conducted their respective businesses only in
the ordinary course consistent with past practice or as contemplated in
connection with this Agreement.





11







--------------------------------------------------------------------------------










4.13  Absence of Undisclosed Liabilities.  Except for matters reflected or
reserved against in the balance sheet for the period ended March 31, 2012,
neither Parent nor any of its Subsidiaries had at such date, or has incurred
since that date, any liabilities or obligations (whether absolute, accrued,
contingent, fixed or otherwise, or whether due or to become due) of any nature
that would be required by generally accepted accounting principles to be
reflected on a consolidated balance sheet of Parent and its consolidated
Subsidiaries (including the notes thereto), except liabilities or obligations
(i) which were incurred in the ordinary course of business consistent with past
practice or in connection with the transactions contemplated by this Agreement
and (ii) which have not been, and could not be reasonably expected to be,
individually or in the aggregate, materially adverse to Parent and its
Subsidiaries taken as a whole.




4.14  Tax Returns and Tax Liabilities.  Each of Parent and Sub has (i) filed all
tax returns required to be filed in any jurisdiction to which it is subject,
(ii) collected and paid over to the taxing authorities of each such jurisdiction
all taxes required to be collected by Parent from other persons, such as sales
taxes, payroll taxes, etc., (iii) either paid in full all taxes due to be paid
by it and all taxes claimed to be due and payable from it by each such
jurisdiction (except for any such taxes as are being contested in good faith by
appropriate proceedings), and any interest, additions to tax and penalties with
respect thereto, or provided adequate reserves for the payment thereof, (iv)
fully accrued on its books all taxes, and any interest, additions to tax and
penalties with respect thereto, for any period through the Execution Date which
are not yet due, including such as are being contested, and (v) the amount of
any reserves and accruals in respect of taxes is at least equal to the net
amount of all taxes and any interest, additions to tax, penalties and deficiency
assessments, payable or which in the future become payable by Parent or Sub with
respect to all periods up to and including the Execution Date.  




4.15  Hazardous Waste.  To the best of Parent’s knowledge, neither Parent or Sub
nor any previous owner, tenant, occupant or user of any real property owned,
leased or occupied by Parent or Sub used, generated, manufactured, treated,
handled, refined, processed, released, discharged, stored or disposed of any
Hazardous Materials on, under, in or about such real property, or transported
any Hazardous Materials to or from such real property.  No underground tanks or
underground deposits of Hazardous Materials exist on, under, in or about such
real property.




To the best of Parent’s knowledge, each of Parent and Sub has kept and
maintained any real property owned, leased or occupied by Parent or Sub,
including the groundwater on or under such real property, and conducted its
business in compliance with all applicable federal, state and local laws,
ordinances or regulations, now or previously in effect, relating to
environmental conditions, industrial hygiene or Hazardous Materials on, under,
in or about such real property including, without limitation, the Hazardous
Materials Laws.




As of the Execution Date, there are no Hazardous Materials Claims nor has there
been any occurrence or condition on any real property owned, leased or occupied
by Parent or Sub or adjoining or in the vicinity of such real property which
could subject the Company, Parent or Sub or such real property to any
restrictions on ownership, occupancy, transferability or use of the Real
Property under any Hazardous Material Laws.




4.16 Material Contracts . The Parent has furnished or made available to Company
accurate and complete copies or detailed descriptions of the Parent or Sub
Material Contracts applicable to the Parent or Sub. With respect to any Parent
or Sub Material Contract, each Parent or Sub Material Contract is a valid and
binding agreement of Parent or Sub, as applicable, and, to the knowledge of
Parent, on each other party thereto, and is in full force and effect,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
general principles of equity, and the Parent is not aware of any existing
breach, default or event of default by the Parent or Sub, or event that with
notice or lapse of time or both would constitute a breach, default or event of
default by the Parent or Sub, other than breaches, defaults or events of default
that would not have a material adverse effect on the business, assets or
prospects of the Parent or Sub (a “ Parent or Sub Material Adverse Effect ”),
nor does the Parent know of, and the Parent has not received notice or, or made
a claim with respect to any breach or default by any other party thereto that
would, severally or in the aggregate, have a Parent or Sub Material Adverse
Effect. As used herein, the term “ Parent or Sub Material Contracts ” shall mean
(i) all employee benefit plans, share option schemes or agreements and
employment, consulting or similar contracts, (ii) contracts that involve
remaining aggregate payments by or to Parent or Sub  in excess of $10,000 or
which have a remaining term in excess of two years, (iii) insurance policies,
(iv) the contracts listed on Schedule 4.16 , and (v) all contracts that would,
if terminated, have a Parent or Sub Material Adverse Effect.





12







--------------------------------------------------------------------------------










4.17 Patents, Licenses and Permits . The Parent Assets and Sub Assets constitute
all patents, licenses, permits, consents, approvals or authorizations of
governments, governmental authorities or quasi-governmental authorities (both
United States and foreign) currently owned or held by the Parent and Sub in
connection with the business, assets or prospects of the Parent and Sub (the “
Parent Patents, Licenses and Permits ”), and the Parent or Sub is the owner or
exclusive licensee of each Parent Patent, License and Permit. No claims made by
third parties with respect to any of the Parent Patents, Licenses and Permits
are pending. There are no decrees, licenses, sublicenses, agreements or
limitations now in effect relating to any of the Parent Patents, Licenses and
Permits and there has been no notice to the Parent or Sub that any of the Parent
Patents, Licenses or Permits infringe the rights of any third party or is being
infringed by any third party.




4.18 Trademarks, Tradenames, etc . The Parent and Sub do not own or use any
registered or unregistered copyrights, trademarks, tradenames, service marks,
service names, slogans or assumed names (nor are any of the same used or held
for use) in connection with the conduct of the Parent and Sub’s business other
than those listed in Schedule 4.18 (“ Parent Trademarks ”), all of which are
owned by the Parent or Sub. No claims made by third parties with respect to any
of the Parent Trademarks are pending. There are no decrees, licenses,
sublicenses, agreements or limitations now in effect relating to any of the
Parent Trademarks and there has been no notice to the Parent or Sub that any
Parent Trademark infringes the rights of any third party or is being infringed
by any third party.




4.19 Books and Records, etc .  Prior to the Closing Date, the Parent will make
available to Company copies of all books and records in the Parent’s possession
relating to the business, assets and prospects of the Parent and Sub, and on the
Closing Date the Parent will deliver to Company copies of all such books and
records in the Parent’s possession.




4.20 Officers and Employees .  




(a)

Schedule of Employees .   Schedule 4.20(a) contains a list of the name of each
officer and each full-time employee of the Parent and Sub employed in the
business of the Parent or Sub at the Execution Date and such person’s position.
 Since December 31, 2010, there has been no change of, or agreement to change,
any terms of employment, including without limitation, salary, wage rates or
other compensation, of any officer or employee of the Parent or Sub.  




(b)

Employees of Parent and Surviving Corporation .  The Parent will use its
commercially reasonable best efforts to induce all employees identified in
Exhibit 1.5 to become the officers and directors of the Parent and the Surviving
Corporation from and after the Effective Time, as stated in Exhibit 1.5 .  The
Parent has not received any information that would lead it to believe that a
material number of the employees of the Parent or Sub identified in Exhibit 1.5
, may cease or refuse to be employees of the Parent or the Surviving Corporation
because of the consummation of the transactions contemplated by this Agreement.
 For each employee hired by the Parent after January 1, 2012, the Parent has
verified appropriate documents and has a verified and signed INS Form I-9 for
each such employee, if required.  All such forms are in the Parent’s possession
and shall be turned over to Company for each employee continuing employment with
Parent or Surviving Corporation after the Closing.  




4.21 Material Information .  To the knowledge of Parent, neither the Parent
Disclosure Schedule hereto nor any other written material provided by the Parent
to Company or its accountants, consultants, counsel or other advisers in
connection with the negotiation of this Agreement or the transactions
contemplated herein, as of their respective dates contained, nor does this
Agreement contain, any untrue statement of a material fact or omit to state a
material fact necessary to make information contained therein or herein not
misleading. To the knowledge of the Parent, there is no fact or condition which
the Parent has not disclosed to Company in writing which materially adversely
affects the ability of the Parent or Sub to perform any of their obligations
under this Agreement.




4.22 No Other Agreements to Sell Assets or Equity Interests .  Other than
pursuant to or contemplated by this Agreement, the Parent and Sub have no legal
obligations, absolute or contingent, to any person or firm to sell the business
or assets of the Parent or Sub (other than sales in the ordinary course of
business) or any equity interest therein, or to effect any merger, consolidation
or other reorganization of the Parent or Sub or to enter into any agreement with
respect thereto.

Section 5.  Conditions Precedent to Obligations of Parent and Sub.  All
obligations of Parent and Sub under this Agreement to be performed on and after
the Closing Date are, at the option of Parent, subject to the satisfaction of
the following conditions precedent at the Closing, as indicated below.





13







--------------------------------------------------------------------------------










5.1  Proceedings Satisfactory.  All actions, proceedings, instruments, opinions
and documents required to carry out this Agreement or incidental hereto, and all
other related legal matters, shall be reasonably satisfactory to Parent and to
counsel for Parent.  The Company shall have delivered to Parent on the Closing
Date such documents and other evidence as Parent may reasonably request in order
to establish the consummation of the transactions contemplated by this
Agreement, the taking of all corporate and other proceedings in connection
therewith and the compliance with the conditions set forth in this Section 5, in
form and substance reasonably satisfactory to Parent.




5.2  Shareholder Approval.  This Agreement shall have been adopted by the
requisite vote of the shareholders of the Company under the DGCL and the
Company’s Certificate of Incorporation, if applicable.  




5.3 Completion and Delivery of Disclosure Schedules. The Company shall have
completed and delivered to Parent the Company Disclosure Schedule and all other
Company Exhibits and Schedules referenced herein, in form and substance
reasonably satisfactory to Parent.  For the avoidance of doubt, the Company is
not obligated to supply any of the above-referenced schedules as a condition
precedent to the execution of this agreement.




5.4  Representations and Warranties of the Company Correct.  The representations
and warranties made by the Company in Section 3 shall be (and tender by the
Company of any documents required to be delivered at the Closing by it shall
constitute a representation by the Company as at the Closing that, except as
otherwise specifically approved in writing by Parent, such representations and
warranties of the Company are) true and correct in all material respects on and
as of the Closing Date with the same force and effect as though all such
representations and warranties had been made on and as of the Closing Date after
giving effect to any transactions or other actions contemplated hereby.




5.5  Compliance with Terms and Conditions.  All the terms, covenants, agreements
and conditions of this Agreement to be complied with and performed by the
Company on or before the Closing Date shall have been (and tender by the Company
of any documents required to be delivered at the Closing shall constitute a
representation by the Company as at the Closing that, except as otherwise
specifically approved in writing by Parent, they have been) complied with and
performed in all material respects.




5.6  No Proceedings Pending.  No action, suit, claim, investigation or
proceeding by or before any court, administrative agency or other governmental
or regulatory body or authority shall have been instituted or threatened which
may restrain, prohibit or invalidate any of the transactions contemplated by
this Agreement or which may affect the right of the Company to operate or
control after the Closing Date,  the Principal Assets or the Opportunity, or any
part thereof.




5.7  No Material Change.  There shall have been no material adverse change in
the condition, financial or otherwise, of the Company or the Principal Assets,
or in the prospects thereof or therefor, and none of the Company or the
Principal Assets shall have been, in the judgment of Parent, adversely affected
in any material way by, or sustained any material loss, whether or not insured,
as a result of, any fire, flood, accident, explosion, strike, labor disturbance,
riot, act of God or the public enemy or other calamity or casualty.  the Company
shall not (i) be involved in any unresolved labor trouble or dispute which
materially and adversely affects the business or prospects of the Company; (ii)
have become a party to any collective bargaining agreement; or (iii) have
suffered any liability, judgment, lien or termination of contract or the
imposition of any obligation, the effect of which shall, in the judgment of
Parent, be materially adverse to the Company, the Principal Assets or the
prospects of either. No fact shall have become known to the Parent regarding the
Company which shall have caused the Board of Directors of the Parent to conclude
that consummation of the transaction contemplated hereby would constitute a
material breach of their fiduciary obligation to the Parent.





14







--------------------------------------------------------------------------------










5.8  Certificates.  The Company shall have delivered to Parent (i) a copy of the
Certificate of Incorporation, as amended, of the Company, certified as of a
recent date by the Secretary of State, and a long-form certificate as to the
good standing of the Company from such official, in each case dated as of a
recent date; (ii) a certificate as to the good standing of the Company as a
foreign corporation qualified to do business in Illinois and a tax certificate
of good standing from the State of Delaware dated as of a recent date; (iii) a
certificate of the Secretary of the Company dated the Closing Date and
certifying (A) that attached thereto is a true, correct and complete copy of the
by-laws of the Company as in effect on the date of such certificate and at all
times since a date prior to the date of the resolutions of the Company described
in item (B) below, (B) that attached thereto is a true, correct and complete
copy of the resolutions adopted by the Board of Directors of the Company
authorizing the execution, delivery and performance of this Agreement and all
other documents delivered by the Company in connection herewith and the
consummation by the Company of the transactions contemplated by this Agreement
and such other documents, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect, (C) that the Certificate
of Incorporation of the Company has not been amended since the date of the last
amendment thereto shown on the certificate of good standing furnished pursuant
to (i) above and no action has been taken by the Company or its shareholders,
directors or officers in contemplation of the filing of any such amendment or in
contemplation of the liquidation or dissolution of the Company, and (D) as to
the incumbency and specimen signature of each officer of the Company executing
this Agreement or any other document delivered in connection herewith; (iv) a
certificate of another officer of the Company dated the Closing Date as to the
incumbency and signature of the Secretary of the Company; (v) a certificate of
the Chairman of the Board of Directors, President or a Vice President of the
Company stating that the representations and warranties of the Company in
Section 3 hereof are true and correct as of the Closing Date with the same force
and effect as if made on and as of the Closing Date and the Company has complied
with all the terms and provisions contained in this Agreement or in the other
documents delivered in connection herewith on its part to be observed or
performed; and (vi) such other documents as Parent may reasonably request.




5.9  Required Financial Statements. The Company shall have completed and
delivered to Parent (i) the financial statements of the Company required to be
filed by Item 9.01(a) of Form 8-K, including audited financial statements of the
Company for the years ended December 31, 2011  and interim unaudited financial
statements of the Company for the six months ended June 30, 2012; and (ii) the
pro forma financial information required to be filed pursuant to Item 9.01(b) of
Form 8-K (collectively, the “Company Financials”).




5.10  Agreed Lock-Up.  Company shall have caused the security holders of
Company’s securities set forth on Exhibit 5.10(i)(a) , as designated by Parent,
to have agreed to and signed the lock-up agreement attached hereto as Exhibit
5.10(ii). As part of the lock-up agreement, the security holders set forth on
Exhibit 5.10(i)(a) shall have consented to the imposition of a legend reflecting
such lock-up agreement on the certificates representing such securities.




Section 6.  Conditions Precedent to Obligations of the Company.  All obligations
of the Company hereunder to be performed on or after the Closing Date are, at
the option of the Company, subject to the satisfaction of the following
conditions precedent at the Closing, as indicated below.




6.1  Proceedings Satisfactory.  All actions, proceedings, instruments, opinions
and documents required to carry out this Agreement or incidental hereto and all
other related legal matters (including the assumption of Parent’s liabilities)
shall be reasonably satisfactory to the Company and to counsel for the Company.
 Parent shall have delivered to the Company on the Closing Date such documents
and other evidence as the Company may reasonably request in order to establish
the consummation of the transactions contemplated by this Agreement, the taking
of all corporate and other proceedings in connection therewith and the
compliance with the conditions set forth in this Section 6, in form and
substance reasonably satisfactory to the Company.




6.2  Shareholder Approval.  This Agreement shall have been adopted by the
requisite vote of (a) the shareholders of the Company under the DGCL and the
Company’s Certificate of Incorporation, if applicable, and the Board of
Directors of Parent and the shareholders of Sub under the Nevada Revised
Statutes and Parent’s and Sub’s Articles and Certificate of Incorporation, if
applicable.  




6.3 Completion and Delivery of Disclosure Schedules. The Parent shall have
completed and delivered to Company the Parent Disclosure Schedule and all other
Parent Exhibits and Schedules referenced herein, in form and substance
reasonably satisfactory to Company.  For the avoidance of doubt, the Parent is
not obligated to supply any of the above-referenced schedules as a condition
precedent to the execution of this agreement.





15







--------------------------------------------------------------------------------










6.4  Representations and Warranties of Parent and Sub Correct.  The
representations and warranties made by Parent and Sub in Section 4 of this
Agreement shall be (and tender by Parent or Sub of any documents required to be
delivered at the Closing by it shall constitute a representation by Parent and
Sub at the Closing that, except as otherwise specifically approved in writing by
the Company, such representations and warranties of Parent and Sub are) true and
correct in all material respects on and as of the Closing Date with the same
force and effect as though all such representations and warranties had been made
on and as of the Closing Date after giving effect to any transactions or other
actions contemplated hereby.




6.5  Compliance with Terms and Conditions.  All the terms, covenants and
conditions of this Agreement to be complied with and performed by Parent or Sub
on or before the Closing Date shall have been (and tender by Parent or Sub of
any documents required to be delivered at the Closing by it shall constitute a
representation by Parent and Sub as at the Closing that, except as otherwise
specifically approved in writing by the Company, they have been) complied with
and performed in all material respects.




6.6  Tax Matters.  The Company shall have received such advice or opinion as it
determines to be necessary or appropriate to the effect that the Merger will be
treated for federal and California income tax purposes as a tax-free
reorganization within the meaning of Section 368(a) of the Code, dated on or
about the Closing Date, which advice or opinion shall not have been withdrawn or
modified in any material respect.




6.7  Certificates.  Parent shall have delivered to the Company (i) a copy of the
Articles of Incorporation, as amended, of each of Parent and Sub, certified as
of a recent date by the Secretary of State of the jurisdiction of its
incorporation; (ii) a certificate of the Secretary of Parent dated the Closing
Date and certifying (A) that attached thereto is a true, correct and complete
copy of the by-laws of each of Parent and Sub as in effect on the date of such
certificate and at all times since a date prior to the date of the resolutions
of Parent and Sub described in item (B) below, (B) that attached thereto is a
true, correct and complete copy of the resolutions adopted by the Board of
Directors of each of Parent and Sub authorizing the execution, delivery and
performance of this Agreement and all other documents delivered by Parent and
Sub in connection herewith and the consummation by Parent and Sub of the
transactions contemplated by this Agreement and such other documents, and that
such resolutions have not been modified, rescinded or amended and are in full
force and effect, (C) that the Articles of Incorporation of Parent and Sub have
not been amended since the date of the last amendment thereto furnished pursuant
to (i) above and no action has been taken by Parent or Sub or its respective
shareholders, directors or officers in contemplation of the filing of any such
amendment or in contemplation of the liquidation or dissolution of Parent or
Sub, and (D) as to the incumbency and specimen signature of each officer of
Parent and Sub executing this Agreement or any other document delivered in
connection herewith; (iii) a certificate of another officer of Parent dated the
Closing Date as to the incumbency and signature of the Secretary of Parent and
Sub; (iv) a certificate of the Chairman of the Board of Directors, President or
a Vice President of Parent stating that the representations and warranties of
Parent and Sub in Section 4 hereof are true and correct as of the Closing Date
with the same force and effect as if made on and as of the Closing Date and each
of Parent and Sub has complied with all the terms and provisions contained in
this Agreement or in the other documents delivered in connection herewith on its
part to be observed or performed; and (v) such other documents as the Company
may reasonably request.




6.8  Arrangements as to Employees.  Parent shall have caused all amounts for
salary, wages and vacation pay due or accrued to all employees of Parent and Sub
through the close of business on the Closing Date to have been satisfied prior
to the Effective Time, including all associated remittance to the appropriate
authority for all withholding, social security and other employer and employee
taxes due or to become due in respect of the operation of Parent’s and Sub’s
business through such date.




6.9  Agreed Lock-Up.  Parent shall have caused the security holders of Parent’s
securities set forth on Exhibit 5.10(i)(b) , as designated by the Company, to
have agreed to and signed the lock-up agreement attached hereto as Exhibit
5.10(ii). As part of the lock-up agreement, the security holders set forth on
Exhibit 5.10(i)(b) shall have consented to the imposition of a legend reflecting
such lock-up agreement on the certificates representing such securities.




6.10  Elimination of Liabilities.  Parent shall have eliminated or provided for
the elimination of all obligations and liabilities of Parent and Sub  to the
satisfaction of the Company and its counsel.




6.11  Parent and Sub Director Resignations. Each of the Parent and Sub directors
and officers, other than those identified by the Company in Exhibit 1.5, shall
have (i) resigned as a director and/or officer of Parent and Sub and (ii)
tendered his or her resignation as a director and/or officer of Parent or Sub,
to become effective automatically upon expiration of any applicable waiting
period under Rule 14f-1 of the Exchange Act.  





16







--------------------------------------------------------------------------------










6.12  Series B Preferred Stock. Parent shall have (1) approved and adopted the
Certificate of Designation of Series B Convertible Preferred Stock (the “Series
B Certificate”) attached hereto as Exhibit 6.12, (2) filed the Series B
Certificate with the Nevada Secretary of State, (3) caused its Board of
Directors to approve (i) the authorization of 44,000,000 shares of Parent Series
B Preferred Stock and (ii) authorization for the Board of Directors to issue the
Parent Series B Preferred Stock and (4) prepare the certificates for the Parent
Series B Preferred Stock to be issued pursuant to Section 2.1(d), to be
delivered at Closing.  Further, (x) Parent and the holders of the outstanding
40,000,000 outstanding shares of Parent Series A Preferred Stock shall have
executed and delivered agreements for the exchange of such shares into 100,000
shares of Parent Series B Preferred Stock (and delivered duly endorsed
certificates for the related shares to the Company) , to be effective at
Closing; and (y) Parent and all holders of Parent’s outstanding indebtedness
shall have executed and delivered agreements for the conversion of such
indebtedness into an aggregate of 5,900,000 shares of Parent Series B Preferred
Stock, to be effective at Closing.




6.13  Securities Filings.  Contemporaneous with or prior to 5:30 p.m. (New York
City time) on the fourth (4th) business day following the Execution Date, Parent
shall have filed any statement required on Form 8-K (the “Execution Form 8-K”),
describing the terms of the transactions contemplated by this Agreement in the
forms required by the Exchange Act.  Parent shall have filed and mailed the
information required by Rule 14f-1 of the Exchange Act (the “Schedule 14f-1“) in
accordance with Rule 14f-1 of the Exchange Act on or prior to the tenth (10th)
business day following the Execution Date and at least 10 days prior to the
Closing Date.  Parent shall have filed its Quarterly Report on Form 10-Q for the
quarter ended June 30, 2012 in a timely manner.  Parent, Sub and the Company
shall use their respective best efforts to obtain effectiveness of any
statements filed pursuant to this paragraph should any comments arise from the
SEC.




6.14  Required Financial Statements. The Company shall have completed and
delivered to Parent the Company Financials.




6.15

No Proceedings Pending.  No action, suit, claim, investigation or proceeding by
or before any court, administrative agency or other governmental or regulatory
body or authority shall have been instituted or threatened which may restrain,
prohibit or invalidate any of the transactions contemplated by this Agreement or
which may affect the right of Parent or Sub to operate or control after the
Closing Date, the Parent Assets or Sub Assets, or any part thereof.




6.16

No Material Change.  There shall have been no material adverse change in the
condition, financial or otherwise, of Parent or Sub or the Parent Assets or Sub
Assets, or in the prospects thereof or therefor, and none of Parent or Sub or
the Parent Assets or Sub Assets shall have been, in the judgment of the Company,
adversely affected in any material way by, or sustained any material loss,
whether or not insured, as a result of, any fire, flood, accident, explosion,
strike, labor disturbance, riot, act of God or the public enemy or other
calamity or casualty.  Parent and Sub shall not (i) be involved in any
unresolved labor trouble or dispute which materially and adversely affects the
business or prospects of Parent or Sub; (ii) have become a party to any
collective bargaining agreement; or (iii) have suffered any liability, judgment,
lien or termination of contract or the imposition of any obligation, the effect
of which shall, in the judgment of the Company, be materially adverse to Parent
or Sub, the Parent Assets or Sub Assets or the prospects of either.  No fact
shall have become known to the Company  regarding Parent or Sub which shall have
caused the Board of Directors of the Company to conclude that consummation of
the transaction contemplated hereby would constitute a material breach of their
fiduciary obligation to the Company.




Section 7.  Additional Covenants of the Company.  




7.1  Consents.  The Company covenants to Parent and Sub that it will use its
commercially reasonable efforts to obtain or cause to be obtained from any
required parties any consents, approvals, authorizations or waivers required
hereunder in connection with the Merger.




7.2   Cooperation.  The Company covenants to Parent and Sub that, from the
Execution Date to and including the Closing Date, it will:




(a)

Access to Information.  Cooperate and cause others under the control of the
Company to cooperate to the end of providing Parent and its counsel, accountants
and other designated representatives full access during normal business hours to
the properties, books, contracts, commitments and other records (including
computer files, retrieval programs and related documentation) of the Company
relating to the Principal Assets or the Opportunity, and the Company will
furnish or cause to be furnished to Parent and such representatives during such
period all such information and data concerning the same as Parent or such
representatives reasonably may request.  Parent may, from the Execution Date to
the Closing Date, contact vendors, customers and manufacturers and others with
whom the Company does business in connection with the Opportunity; and





17







--------------------------------------------------------------------------------










(b)

Keep Parent Informed.  Promptly notify Parent of any material matter or thing
occurring which adversely affects the condition, financial or otherwise, of the
Principal Assets or the Opportunity, or the prospects thereof or therefor.




7.3   Preserve the Opportunity.

The Company covenants to Parent and Sub that, from the Execution Date to and
including the Closing Date:




(a)

the Company will do or cause to be done all things necessary and appropriate to
(A) continue operation of the Opportunity in the ordinary course in the same
manner in which it has heretofore been conducted; (B) preserve intact the
business organization and reputation of the Company; (C) continue and maintain
in force any insurance; (D) except as otherwise contemplated herein, use its
best efforts to keep available the services of the management and employees of
the Company; and (E) preserve the goodwill of suppliers, customers and others
having business relations with the Company; and




(b)

the Company will not, without the prior consent of Parent, (A) sell (except in
the ordinary course of the conduct of the Opportunity), pledge, assign, lease,
give a security interest in or otherwise encumber any of the Principal Assets;
(B) enter into any commitment with respect to the operation of the Opportunity,
except in the ordinary course of the conduct of the Opportunity; (C) voluntarily
incur or become subject to, or agree to incur or become subject to, any
obligation or liability (absolute or contingent) in connection with the
Opportunity, except current liabilities incurred and obligations under contracts
entered into in the ordinary course of the conduct of the Opportunity; (D)
discharge or satisfy any lien or encumbrance or pay any obligation or liability
(absolute or contingent) in connection with the Opportunity, except current
liabilities incurred in the ordinary course of the conduct of the Opportunity;
(E) declare or make, or enter into any agreement to declare or make, any payment
of dividends or distributions of any assets of any kind whatsoever to
shareholders of the Company, or purchase or redeem, or agree to purchase or
redeem, any of its stock or other securities; (F) mortgage, pledge, or suffer
any lien, charge or any other encumbrance, or enter into any agreement to do so,
in respect to any of the Principal Assets; (G) sell or transfer, or enter into
any agreement to sell or transfer, any of the Principal Assets or cancel or
enter into any agreement to cancel any debts or claims, except in each case in
the ordinary course of the conduct of the Opportunity; (H) bring about or cause
to occur any extraordinary losses or waive any rights of substantial value; (I)
enter into any transactions other than in the ordinary course of the conduct of
the Opportunity; (J) terminate any material contract, agreement, license or
other instrument to which it is a party, except agreements which are by their
terms terminable in the ordinary course of the conduct of the Opportunity; (K)
through negotiation or otherwise, make any commitment or incur any liability or
obligation to any labor organization; (L) make, or agree to make, any accrual or
arrangement for or payment of bonuses or special compensation of any kind to any
officer, employee or agent (except as permitted or required by this Agreement);
(M) increase the rate of compensation payable or to become payable by the
Company to any of its officers, employees or agents over the rate being paid to
them at the Execution Date; (N) directly or indirectly, pay or make a commitment
to pay any severance or termination pay to any officer, employee or agent; (O)
introduce any new method of accounting in respect of the Principal Assets,
Opportunity, or rights applicable thereto; (P) make any capital expenditures or
enter into commitments for capital expenditures exceeding in the aggregate
$10,000; or (Q) enter into any transactions other than in the ordinary course of
the conduct of the Opportunity.




7.4  Ordinary Course.  The Company covenants to Parent and Sub that,
notwithstanding Section 7.3, at all times from and after the Execution Date
until the Closing Date, it covenants and agrees as to itself and its
Subsidiaries that (except as expressly contemplated or permitted by this
Agreement, or to the extent that Parent shall otherwise consent in writing) the
Company and each of its Subsidiaries shall conduct its businesses only in, and
none of the Company and such Subsidiaries shall take any action except in, the
ordinary course consistent with past practice.




7.5  Form 8-K, Schedule 14f-1 and Form 10-Q.  The Company shall render to Parent
such assistance in drafting the Execution Form 8-K, the Announcing Form 8-K (as
defined in Section 8.6), the Schedule 14f-1and the Form 10-Q for the quarter
ended June 30, 2012, as the Parent may reasonably require.




Section 8.  Additional Covenants by Parent and Sub.




8.1  Consents and Waivers.  Each of Parent and Sub will use commercially
reasonable efforts to assist the Company in obtaining from any required parties
any consents, approvals, authorizations or waivers required hereunder in
connection with the Merger.





18







--------------------------------------------------------------------------------










8.2  Books and Records.  After the Execution Date, Parent and Sub shall permit
the Company and its authorized representatives, in connection with (i) the
preparation of the Company’s tax returns, (ii) the determination or enforcement
of the Company’s rights and obligations under this Agreement, (iii) the
Company’s compliance with the requirements of any governmental or
quasi-governmental authority or body or (iv) the matters described in paragraph
(c) below, to have reasonable access during normal business hours to the Books
and Records relating to the operation of the Opportunity prior to the Closing
Date.




8.3  Post-Closing Shareholders Meeting.  As soon as is reasonably practicable
after the Closing Date, Parent will take all action necessary to duly call, give
notice of, convene and hold a meeting for the Parent shareholders to vote on the
Related Transactions required of the Parent pursuant to Section 8.3(b) (the
“Shareholders Meeting”).




(a)

Proxy Statement. In connection with the Shareholders Meeting,  as soon as
reasonably practicable following the Closing Date the Parent shall prepare and
file the a proxy statement with the SEC. Parent and Sub will cooperate and
consult with each other and the Company in the preparation of the proxy
statement. The Company shall use its reasonable best efforts to resolve, and
each party agrees to consult and cooperate with the other party in resolving,
all SEC comments with respect to the proxy statement as promptly as practicable
after receipt thereof and to cause the proxy statement in definitive form to be
cleared by the SEC and mailed to the Parent’s shareholders as promptly and as
reasonably practicable following filing with the SEC.




(b)

Related Transactions. As soon as is reasonably practicable following the Closing
Date, Parent shall effect or implement the following actions (the “Related
Transactions”):




(i)

Effect a reverse stock split on a 1-for-800 basis of the outstanding Parent
Common Stock (the “Stock Split”), except that the number of shares to be issued
to any holder which would have less than 100 shares as a result of the Stock
Split shall be rounded up to 100; and




(ii)

Change the name of the Parent from “Cellteck, Inc.” to “Eos Petro, Inc.”




8.4  Public Announcements.  Except as required by applicable law, Parent shall
not make any public announcement regarding the transactions contemplated hereby
prior to the Closing.  Parent shall consult with, and provide drafts of any
proposed release to, the Company prior to the release of any such announcement.




8.5  Ordinary Course.  At all times from and after the Execution Date until the
Closing Date, Parent covenants and agrees as to itself and its Subsidiaries that
(except as expressly contemplated or permitted by this Agreement, or to the
extent that the Company shall otherwise consent in writing) Parent and each of
its Subsidiaries shall conduct its businesses only in, and none of Parent and
such Subsidiaries shall take any action except in, the ordinary course
consistent with past practice.




8.6  Announcing Report, Schedule 14f-1 and Form 10-Q.   Contemporaneous with or
prior to 5:30 p.m. (New York City time) on the fourth (4th) business day
following the Closing Date, and subject to the covenant of the Company pursuant
to Section 7.5, Parent, shall file a Form 8-K with the SEC describing the terms
of the transactions contemplated by this Agreement in the form required by the
Exchange Act, including any financial statements and other information that
would be required in a registration statement on Form 10 (the “Announcing Form
8-K”).  Parent shall file and mail the Schedule 14f-1  in accordance with Rule
14f-1 of the Exchange Act on  or prior to the tenth (10th) business day
following the Execution Date and at least 10 days prior to the Closing Date,
subject to the covenant of the Company pursuant to Section 7.5.  Parent shall
file its Quarterly Report on  Form 10-Q for the quarter ended June 30, 2012 in a
timely manner.  




Section 9.  Indemnification.




9.1  Indemnity Agreement of the Company.  Subject to the provisions and
limitations of this Section 9, the Company, for itself, its successors and
assigns, agrees to indemnify and save harmless each of Parent and Sub and its
respective officers, directors, representatives, and agents from and against:




(a)  Failure to Perform Obligations.  Any Event of Loss (as defined below) or
Loss (as defined below) arising as a result of the Company’s failure to perform
or discharge any of its duties or obligations to be performed by the Company
hereunder prior to the Closing Date; and




(b)  Breach of Representation Warranty or Covenant.  Any Event of Loss or Loss
arising from any breach of a representation, warranty or covenant of the Company
set forth in this Agreement.





19







--------------------------------------------------------------------------------










9.2  Indemnity Agreement of Parent and Sub.  Subject to the provisions and
limitations of this Section 9, each of Parent and Sub, for itself, its
successors and assigns, agrees to indemnify and save harmless the Company from
and against:




(a)

Failure to Perform Obligations.  Any Event of Loss or Loss arising as a result
of Parent’s or Sub’s failure to discharge or perform any duties or obligations
to be performed by Parent or Sub hereunder prior to the Closing Date;




(b)

Breach of Representation, Warranty or Covenant.  Any Event of Loss or Loss
arising from any breach of a representation, warranty or covenant of Parent or
Sub set forth in this Agreement; and




9.3  Definition of “Loss”.  Any party to this Agreement against which
indemnification may be sought pursuant to this Section 9 shall be herein called
an “Indemnifying Party,” and any person entitled to indemnification pursuant to
this Section 9 shall be herein called an “Indemnified Party.”  The occurrence of
an event which may result in a loss, cost, expense or liability of an
Indemnified Party hereunder as to which the Indemnifying Party shall have
received notice from the Indemnified Party shall be herein called an “Event of
Loss,” and the amount of any loss, cost, expense or liability of any kind
whatsoever (including legal fees and disbursements incurred in connection
therewith) incurred by an Indemnified Party shall be herein called a “Loss;”
provided, however, that for purposes of computing the amount of Loss incurred by
any Indemnified Party, there shall be deducted an amount equal to the amount of
any insurance proceeds (other than self-insurance) directly or indirectly
received by such Indemnified Party in connection with such Loss or the
circumstances giving rise thereto.




Upon payment by an Indemnified Party of any Loss, the Indemnifying Party shall
discharge its obligation to indemnify the Indemnified Party against such Loss by
paying to the Indemnified Party an amount that, on an after-tax basis reflecting
the hypothetical tax consequences, if any, of the receipt of such amount, shall
be equal to the hypothetical after-tax amount of such Loss by taking into
account the hypothetical tax consequences, if any, to the Indemnified Party of
the payment of such Loss.  For purposes of this Section 9, references to
“after-tax basis,” “hypothetical” tax consequences and “hypothetical” after-tax
amount refer to calculations of foreign, federal, state and local tax at the
maximum statutory rate (or rates, in the case of an item of income or deduction
taxable or deductible for purposes of more than one tax) applicable to the
Indemnified Party for the relevant year, after taking into account, for example,
the effect of deductions available for other taxes such as state and local
income taxes, which effect would similarly be calculated on the basis of the
maximum statutory rate (or rates) of the tax (or taxes) for which such deduction
was available.




9.4  Insurance Proceeds Received After Indemnification.  Each party agrees that,
if it receives any payments from the other party hereto with respect to any Loss
pursuant to this Section 9 and subsequently such party receives any amount of
insurance proceeds (other than from self-insurance) in connection with any such
Loss or the circumstances giving rise thereto, such party agrees to promptly
deliver or cause to be delivered the amount of such insurance proceeds to the
party that made such indemnification payments pursuant to this Section 9;
provided, however, a party shall not be required to pay (or cause to be paid) to
the other party an amount of insurance proceeds in excess of the payment in
respect of the related Loss paid by the Indemnifying Party.




9.5  Deductible Amount and Time Period.  An Indemnifying Party shall not be
required to make any indemnification payments hereunder for which such
Indemnifying Party would otherwise be liable under this Section 9 until (and
then only to the extent that) the total of all amounts to which, but for the
provisions of this sentence, the Indemnified Party would be entitled pursuant to
this Section 9 with respect to all Losses actually exceeds $100,000; provided,
however, that the limitations on liability set forth in this sentence shall not
be applicable to (i) any claim against an Indemnifying Party alleging fraudulent
misrepresentation or (ii) any payments to be made by the Indemnifying Party
pursuant to any provision of this Agreement (other than those set forth in this
Section 9) or any provision of the instruments of assumption referred to herein.




Notwithstanding anything in this Section 9 to the contrary, the Indemnifying
Party shall have (i) no liability for any Loss arising out of claims of a person
not a party or an affiliate of a party to this Agreement as to which the
Indemnifying Party shall not have received notice within one year from the
Closing Date and (ii) no liability for any Loss arising out of claims under this
Agreement (other than those referred to in clause (i) of this sentence) as to
which the Indemnifying Party shall not have received notice within four years
from the Closing Date.





20







--------------------------------------------------------------------------------










9.6  Defense of Claims.  In case any legal action shall be commenced or
threatened (provided that in the case of a threatened legal action the
Indemnified Party believes in good faith that an indemnifiable Loss is likely to
occur) against an Indemnified Party which could result in a Loss, the
Indemnified Party shall promptly notify the Indemnifying Party in writing.
 After receipt of any such notice, the Indemnifying Party shall have the right,
exercisable by written notice of exercise to the Indemnified Party promptly
after receipt of the notice provided for in the next preceding sentence, (A) to
participate in and (B) assume (and control) the defense of such action, at its
own expense and with its own counsel, provided such counsel is satisfactory to
the Indemnified Party.  If the Indemnifying Party elects to assume the defense
of such action, the Indemnifying Party shall keep the Indemnified Party informed
of all material developments and events relating to such action.  The
Indemnified Party shall have the right to participate in (but not control) the
defense of any such action, but the fees and expenses of counsel for the
Indemnified Party shall be at its own expense except as set forth in the
following sentence.  The Indemnifying Party shall bear the reasonable fees and
expenses of counsel retained by the Indemnified Party if (i) the Indemnified
Party shall have retained such counsel due to actual or potential conflicting
interests between the Indemnified Party and the Indemnifying Party, (ii) the
Indemnifying Party shall not elect to assume the defense of the action, (iii)
the Indemnifying Party shall not have employed counsel satisfactory to the
Indemnified Party to represent the Indemnifying Party in connection with its
assumption of the defense of the action within a reasonable time after notice
pursuant to the first sentence of this paragraph is delivered to the effect that
such action has been commenced or is threatened, or (iv) the Indemnifying Party
has authorized the employment of counsel for the Indemnified Party to handle the
defense of the action at the expense of the Indemnifying Party.  In no event
will the Indemnifying Party be liable for any settlement or admission of
liability with respect to any action without its prior written consent, which
shall not be unreasonably withheld, but if settled with such consent, the
Indemnifying Party shall be liable therefor, subject to the limitations set
forth in this Section 9.  The Indemnifying Party may not settle any liability or
claim subject to indemnification pursuant to this Section 9 without the consent
of the Indemnified Party and on any basis that does not provide for a full
release of the Indemnified Party.  Any participation in, or assumption of the
defense of, any action by an Indemnifying Party shall be without prejudice to
the right of the Indemnifying Party, and shall not be construed as a waiver of
its right to deny the obligation to indemnify the Indemnified Party.  The giving
of notice as above provided of a loss, damage, cost or expense claimed to be
indemnifiable hereunder and the opportunity to exercise the right, as the same
is provided (and limited) herein, to participate in and assume control of the
defense against such claim shall be a prerequisite to any obligation to
indemnify; provided, however, that the Indemnified Party’s rights pursuant to
this Section 9 shall not be forfeited by reason of a failure to give such notice
or to cooperate in the defense to the extent such failure does not have a
material and adverse effect on the defense of such matter.  Notwithstanding any
of the above, Parent shall have control of any action arising from a tax claim
to the extent such claim is reflected on Parent’s tax returns.




9.7  Payment of Loss; Subrogation.  Any Loss for which an Indemnified Party is
entitled to payment hereunder shall be paid by the Indemnifying Party upon
written demand by the Indemnified Party.  The Indemnifying Party shall be
subrogated to any claims or rights of the Indemnified Party as against any other
persons with respect to any Loss paid by the Indemnifying Party under this
Section 9.  The Indemnified Party shall cooperate with the Indemnifying Party to
a reasonable extent, at the Indemnifying Party’s expense, in the assertion by
the Indemnifying Party of any such claims against such other persons.




9.8  Notice of Event of Loss.  Each party agrees that it will give notice to the
other party hereunder promptly, but in no event later than 30 days, after the
receipt by one of its responsible officers of knowledge of a state of facts
which, if not corrected, would be an Event of Loss hereunder.  Each party shall
make available to the other party and its counsel and accountants, at reasonable
times and for reasonable periods, during normal business hours, all books and
records of such party relating to any such possible Event of Loss, and each
party will render to the other such assistance as it may reasonably require of
the other in order to insure prompt and adequate prosecution of the defense of
any suit, claim or proceeding based upon such state of facts.




Section 10.  Termination of Agreement.  This Agreement and the transactions
contemplated hereby may be terminated in the following manner:




10.1  This Agreement may be terminated at any time before Closing by the mutual
consent of the Board of Directors of Parent (on behalf of Parent and Sub) and
the Board of Directors of the Company.




10.2  Either Parent or the Company may terminate this Agreement prior to Closing
if:




(a)

the other (with Parent and Sub being one party for this purpose) breaches its
representations, warranties or covenants herein in any material respect;




(b)

any event occurs or fails to occur which renders impracticable satisfaction of
any of the conditions to its respective obligations under Sections 5 or 6
hereof;





21







--------------------------------------------------------------------------------










(c)

the Company Financials have not been completed and/or delivered to Parent by
September 30, 2012; or




(d)

the Closing of the Agreement has not occurred by September 30, 2012.




The parties acknowledge that time is of the essence with respect to the items
described in Sections 10.2(c) and (d).




10.3  Upon termination of this Agreement as provided for above and
notwithstanding any other provision of this Agreement, none of the parties
hereto shall have any further rights or obligations hereunder.  In the event of
the termination of this Agreement as provided for above, the provisions set
forth in the first sentence of Section 11.1 and in Section 11.4 shall survive
such termination.  




10.4  Written notice of termination of this Agreement, as provided for in this
Section 10, shall be given by the party so terminating to the other party
hereto, in accordance with the provisions of Section 11.9 hereof.




Section 11.  Miscellaneous Provisions.




11.1  Expenses.  Except as otherwise provided in this Agreement, each party
hereto shall pay its own expenses incident to the origination, negotiation and
execution of this Agreement and the consummation of the transactions
contemplated hereby, including all legal and accounting fees and disbursements.
 Notwithstanding the foregoing, from the Execution Date through the earlier to
occur of the Closing Date or the termination of this Agreement, the Company
shall pay all out of pocket expenses associated with  (i) the preparation and
submission of Parent’s filings under the Securities Exchange Act of 1934,
including with respect to the Execution Form 8-K, the Announcing Form 8-K, the
Schedule 14f-1 and the Form 10-Q for the quarter ended June 30, 2012, except
that Parent shall pay all amounts due its internal accountant and independent
auditor in respect of the preparation of the financial portion of the Form 10-Q
for the quarter ended June 30, 2012 and its attorneys with respect to all such
filings, (ii) the printing and mailing of the Schedule 14f-1 to the stockholders
of Parent, and (iii) such filings as Parent may be required to make with the
Secretary of State of Nevada and Delaware in connection with the Merger; and
Parent shall be obligated to pay all other expenses of Parent; provided, that
for purposes of clarity, Parent shall be in compliance with the requirement in
Section 6.10 of this Agreement that all liabilities of Parent shall have been
paid in full or otherwise converted into securities of Parent at Closing, except
to the extent such expenses are the obligation of the Company.  The parties
acknowledge that the Company has paid for the expense of forming Sub and
engaging an agent for service of process for Sub.  Parent will have no
obligation to reimburse the Company for expenses paid in connection with the
formation and organization of Sub and shall not be required to eliminate those
obligations of Sub prior to Closing, as set forth in Section 6.10, which have
been incurred with the prior written consent of the Company.  Sub shall not, and
Parent will not allow Sub to, incur any expense or liability without the prior
written consent of the Company, such consent not to be unreasonably withheld or
delayed.  In the event of the termination of this Agreement, the Company shall
not look to Parent for reimbursement of such expenses and Parent shall assign,
upon the written request of the Company, all rights to the ownership of Sub to
the Company (free of liabilities other than those expressly assumed by the
Company pursuant to this Agreement).




11.2  Payment and Expenses of Other Parties.  The Company, Parent and Sub agree
that if subsequent to the Closing Date any of them shall receive any payment due
to another party each shall promptly remit the same to the other (net of any tax
imposed upon either party in respect of the receipt of such payment), and if any
party shall pay any obligations of the other not assumed by it hereunder, the
payment shall be for the account of the party to whom the obligation relates and
such party shall promptly reimburse the other party for any such payment.




11.3  Annexes and Schedules.  The Annexes and Schedules attached hereto are
incorporated herein and made a part hereof for all purposes.  As used herein,
the expression “this Agreement” means the body of this Agreement and such
Annexes and Schedules; and the expressions “herein,” “hereof,” and “hereunder”
and other words of similar import refer to this Agreement and such Annexes and
Schedules as a whole and not to any particular part or subdivision thereof.




11.4  Survival of Obligations.  Subject to the applicable limitations of Section
10 above, the respective representations, warranties, covenants and agreements
of the parties to this Agreement shall survive consummation of the transactions
contemplated by this Agreement and shall continue in full force and effect after
the Closing Date.





22







--------------------------------------------------------------------------------










11.5  Amendments and Waivers.  Except as otherwise specifically stated herein,
any provision of this Agreement may be amended by, and only by, a written
instrument executed by Parent on one part (acting as a single party for purposes
of this Section 11.5 with Sub) and the Company on another part.  The Company may
extend the time for or waive the performance of any obligation of Parent or Sub,
waive any inaccuracies in the representations or warranties by Parent or Sub or
waive compliance by Parent or Sub with any of the terms and conditions contained
in this Agreement.  Any such extension or waiver shall be in writing and
executed by the Company.  Parent may extend the time for or waive the
performance of any obligations of the Company, waive any inaccuracies in the
representations or warranties by the Company, or waive compliance by the Company
with any of the terms and conditions contained in this Agreement.  Any such
extension or waiver shall be in writing and executed by Parent.




11.6  Further Assurances.  From and after the Closing Date, the parties shall,
on request, cooperate with one another by furnishing any additional information,
executing and delivering any additional documents and instruments, and doing any
and all such other things as may be reasonably required by the parties or their
counsel to consummate or otherwise implement the transactions contemplated by
this Agreement.




11.7  Public Statements.  Except as may be required by law, none of the Company,
Parent or Sub shall issue any press release or other public statement concerning
the transactions contemplated by this Agreement without first providing the
others with a written copy of the text of such release or statement and
obtaining the consent of the other (with Parent acting on behalf of itself and
Sub) respecting such release or statement.




11.8  Confidentiality.  If the transactions contemplated by this Agreement shall
be consummated, (i) the Company shall keep this Agreement, the terms hereof, and
all documents and information relating to this Agreement and to the Opportunity
confidential, except as may be required by law and (ii) Parent and Sub shall
keep this Agreement, the terms hereof, and all documents and information
received from the Company, to the extent they relate to anything other than the
Opportunity, confidential, except as may be required by law.  In the event that
the transactions contemplated by this Agreement shall not be consummated, each
party (with Parent acting on behalf of itself and Sub as a single party for
purposes of this Section 11.8) (i) shall return to the other party all such
documents and written information as it shall have received from the other party
in connection with this Agreement, (ii) shall treat such documents and
information as confidential, and (iii) shall not disclose or utilize, and shall
use its best efforts to prevent any of its employees from disclosing or
utilizing, such documents and information.  However, in any event, the
restrictions of this Section 11.8 shall not apply (i) in the case of Parent, to
any document or information if such document or information (A) was already
known to Parent, as evidenced by Parent’s written records, prior to the receipt
of such document or information from the Company, (B) was publicly available at
the time of the disclosure of such document or information by the Company to
Parent or subsequently became publicly available through no fault of Parent, or
(C) was approved for public disclosure by the written authorization of the
Company and (ii) in the case of the Company, to any document or information, if
such document or information (A) was publicly available at the time of
disclosure of such document or information by the Company to Parent or
subsequently became available through no fault of the Company or (B) was
approved for public disclosure by the written authorization of Parent.
 Notwithstanding any termination of this Agreement, the parties’ obligations
under this Section 11.8 shall continue and survive such termination for a period
of five years from the Execution Date.




11.9  Parties Bound.  This Agreement shall apply to, inure to the benefit of and
be binding upon and enforceable against the parties hereto and their respective
successors and permitted assigns.  The respective rights and obligations of any
party hereto shall not be assignable without the consent of the other parties
except that any and all obligations, duties, liabilities, rights and benefits
owing to Parent or Sub or to be performed by Parent or Sub may be assigned to,
and thereafter assumed and performed or received by, any corporation or
partnership (designated by Parent by notice to the Company) of which 100% of the
capital stock or equity interests are owned directly or indirectly by Parent or
any corporation or partnership which owns directly or indirectly 100% of the
capital stock of Parent, or a limited partnership of which Parent or a
wholly-owned subsidiary of Parent is the sole general partner; provided,
however, that Parent or Sub, as applicable, will be liable for all obligations
of Parent or Sub, as applicable, to be performed hereunder to the extent not
performed by such corporation or partnership in accordance with the terms
hereof.




11.10  Governing Law.  This Agreement, and the rights and obligations of the
parties hereto, shall be governed by and construed in accordance with the laws
of the State of California, provided that the effect of the Merger shall be as
provided under the law of the State of Delaware.  Jurisdiction and venue for any
action or proceeding shall be in the appropriate federal or state court located
within the County of Los Angeles, State of California.





23







--------------------------------------------------------------------------------










11.11  Remedies.  Each party recognizes that money damages may be inadequate to
compensate a party for a breach by the other party of its obligations under this
Agreement, and each party agrees that in the event of such a breach
non-breaching party may apply for an injunction of specific performance or the
granting of such other equitable remedies as may be awarded by a court of
competent jurisdiction in order to afford the non-breaching party the benefits
of this Agreement and that the breaching party shall not object to such
application, entry of such injunction or granting of such other equitable
remedies on the ground that money damages will be sufficient to compensate the
non-breaching party.




11.12  Notices.  Any notice, demand, approval, consent, request, waiver or other
communication which may be or is required to be given pursuant to this Agreement
shall be in writing and shall be deemed given on the earlier of the day actually
received or on the close of business on the second business day next following
the day when deposited in the United States mail, postage prepaid, certified or
registered, addressed to the party at the address set forth after its respective
name below, or at such different address as such party shall have theretofore
advised the other party in writing, with copies sent to the persons indicated:




If to the Company:




2049 Century Park East, Suite 3760

Los Angeles, California 90067

Attention:  Nikolas Konstant, Chairman




If to Parent or Sub:




417 Exeter Road

London, ON N6E 2Z3 Canada

Attention:  Gus Rahim, President




12.13  Number and Gender of Words.  Whenever herein the singular number is used,
the same shall include the plural where appropriate, and the words of any gender
shall include each other gender where appropriate.




12.14  Captions.  The captions, headings and arrangements used in this Agreement
are for convenience only and do not affect, limit or amplify the terms and
provisions hereof.




12.15  Invalid Provisions.  If any provision hereof is held to be illegal,
invalid or unenforceable under present or future laws effective during the term
hereof, such provision shall be fully severable; this Agreement shall be
construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a part hereof; and the remaining provisions hereof shall
remain in full force and effect and shall not be affected by the illegal,
invalid or unenforceable provision or by its severance herefrom.  In lieu of
such illegal, invalid or unenforceable provision there shall be added
automatically as a part hereof a provision as similar in terms to such illegal,
invalid or unenforceable provision as may be possible and be legal, valid and
enforceable.




12.16  Accounting Terms.  Unless otherwise specified or agreed to in writing by
the parties hereto, all accounting terms used in this Agreement shall be
interpreted in accordance with United States generally accepted accounting
principles applied on a consistent basis.




12.17  Entirety of Agreement.  This Agreement contains the entire agreement
between the parties.  No representation, inducements, promises or agreements,
oral or otherwise, which are not embodied herein shall be of any force or
effect.  




12.18  Currency.  All dollar amounts stated herein, unless otherwise specified,
are stated in United States currency.




12.19  Brokerage and Finder’s Fees.  Each party hereto agrees to pay all
expenses and fees it has incurred to the extent that it has engaged a broker or
finder in connection with this transaction and further agrees to indemnify and
save the other party hereto harmless from any claims by any such brokers or
finders in connection with the Merger and the other transactions contemplated by
this Agreement.




12.20  Multiple Counterparts; Effectiveness.  This Agreement may be executed in
multiple counterparts, each of which shall be deemed an original for all
purposes and all of which shall be deemed, collectively, one agreement.  This
Agreement shall become effective when executed and delivered by the parties
hereto.





24







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Agreement and Plan of
Merger as of the date first above written.

PARENT:

CELLTECK, INC.




By       /s/ Gus Rahim                                                  

Gus Rahim

President




SUB:

EOS MERGER SUB




By      /s/ Gus Rahim                                                     

Gus Rahim

President




THE COMPANY:

EOS PETRO, INC.




By      /s/ Nikolas Konstant                                          

Nikolas Konstant

Chairman





25





